Citation Nr: 0003571	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  96-03 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether injuries sustained in a July 5, 1993, motor vehicle 
accident were the result of willful misconduct.


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to December 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 administrative decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle Washington, which found that the injuries 
sustained by the veteran on July 5, 1993, were the result of 
his own willful misconduct.  The veteran relocated during the 
pendency of the appeal and his file has been transferred to 
the St. Louis, Missouri, RO.  

The veteran's case was remanded to the St. Louis RO in 
February 1999 for further development.  The requested 
development having been completed, the case is again before 
the Board for appellate review.


FINDINGS OF FACT

1.  The veteran had been drinking prior to an automobile 
accident in July 1993, he was intoxicated at the time of the 
accident, and his intoxication was the proximate cause of the 
accident.

2.  Injuries sustained in a July 1993 accident were 
proximately caused by the veteran engaging in a course of 
action involving conscious wrongdoing and known prohibited 
action, with wanton and reckless disregard for its probable 
consequences, that is, driving his motor vehicle while 
impaired by alcohol.


CONCLUSION OF LAW

The injuries sustained by the veteran in a July 1993 
automobile accident were the result of his own willful 
misconduct.  38 U.S.C.A. §§ 105, 1110 (West 1991); 38 C.F.R. 
§§ 3.1, 3.301 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to establish that injuries incurred in 
a July 1993 automobile accident were not the result of his 
own willful misconduct.  After reviewing the record, the 
Board finds that his claim is plausible; therefore, it is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is also satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
but no compensation shall be paid if the disability is the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. § 1110 (West 1991).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action (malum in se or malum 
prohibitum).  It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  Mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct.  Willful misconduct will not be 
determinative unless it is the proximate cause of the injury, 
disease, or death.  38 C.F.R. § 3.1(n) (1999).  The simple 
drinking of alcoholic beverages is not of itself willful 
misconduct.  If, however, in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability or death, the 
disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(e)(2) (1999).

In this case, in July 1993, the veteran was severely injured 
after his car drove off a bridge in Vancouver, British 
Columbia, Canada.  His injuries included a closed head injury 
with mild intraventricular hemorrhage, encephalopathy 
secondary to the head injury, a right clavicular fracture, an 
apical pneumothorax, right Horner's syndrome, and diplopia 
secondary to trochlear nerve palsies.  In support of his 
claim for service connection of these disorders the veteran 
essentially contends that his disabilities were not 
proximately caused by his consumption of alcohol, or that 
there is a reasonable doubt that his consumption of alcohol 
caused his injuries.

The police report from the Deas Island Highway Patrol, 
British Columbia, noted that the veteran had a blood alcohol 
level of 51 millimoles per liter which converted to between 
200 and 300 milligrams per 100 milliliters of blood.  This 
converts to a blood alcohol level of between 0.2 and 0.3 
grams per deciliter.  The report listed the weather as dry 
and cloudy with the road surface as dry.  The traffic was 
listed as light to moderate and overall driving conditions 
determined to be good.  A statement from a witness was 
included.  The witness said that he had observed the 
veteran's vehicle for some distance.  The witness also said 
the driver of the veteran's vehicle tailgated others at high 
speed; drove at inconsistent speeds of between 100 and 140 
kilometers per hour (KPH); rode the center line of the 
highway and prevented other vehicles from passing; pulled 
alongside other vehicles at a close distance, sometimes as 
close as two feet; passed and cut off vehicles; and wandered 
in and out of the traffic lanes.

The accident occurred when the veteran's vehicle crossed the 
center line into the oncoming lane, went up over a curb and 
drove along a guardrail on a bridge.  The veteran's vehicle 
went along the guardrail to a point where the guardrail was 
missing and then plunged off the bridge to the ground below, 
approximately 21 meters.  When rescue personnel arrived at 
the scene of the accident, the veteran was the only person in 
the car.  A post accident evaluation of the mechanical 
condition of the veteran's car concluded that the vehicle 
appeared, "...to have been in reasonably good mechanical 
condition for its age and mileage with no specific evidence 
of mechanical failure or malfunction having contributed to 
the accident."  Finally, the report did say that, despite 
the high blood alcohol content (BAC), the police were not 
confident in regard to the chain of custody of blood samples 
and decided not to prosecute the veteran under what was 
termed "253(a)" and "(b)C.C."

Records from Vancouver General Hospital indicate that on 
admission to the emergency room the veteran was noted to have 
extensive alcohol on his breath.  The discharge summary 
records the veteran's blood alcohol level at the time of the 
motor vehicle accident as 55 millimoles per liter, and a 
laboratory study records the blood alcohol level as 51 
millimoles per liter, although the laboratory report for the 
51 millimoles value noted that the alcohol method was not for 
legal use.  The veteran was subsequently transferred to 
Madigan Army Hospital at Ft. Lewis, Washington.  He then 
underwent a period of recovery at both Madigan and at a VA 
facility until his discharge from service in December 1993.

Associated with the claims file is a copy of the Army line of 
duty investigation report dated in 1993.  The report cited to 
the medical evidence from Vancouver General Hospital and the 
police report.  The report reflects that the veteran was 
notified of the investigation into his accident in July 1993 
and that he was given an opportunity to provide evidence on 
his behalf, to include furnishing a written statement.  The 
veteran did provide a statement wherein he said that he could 
not remember any of the details regarding his accident.  The 
investigating officer included a statement where he had asked 
for the veteran's BAC level to be converted from the metric 
measure.  He said that a chemist from Madigan Army Hospital 
provided a converted measure of 0.23502 for the veteran's 
BAC.  The investigating officer concluded that the veteran's 
intentional misconduct or neglect were the proximate cause of 
his injuries.  The finding was that the veteran's injuries 
were not incurred in the line of duty and due to misconduct.  
The veteran was apprised of the investigating officer's 
findings in August 1993 and offered an opportunity to provide 
a statement or evidence on his behalf.  The veteran did not 
provide any additional evidence.  The investigating officer 
submitted his final report, with the findings as noted, in 
September 1993 and it was approved by higher authority in 
October 1993.

According to the veteran's DD 214, he was discharged by 
reason of a physical disability without severance pay.  A 
copy of an Army Medical Evaluation Board, dated in August 
1993, is included in the record.  The board report noted the 
veteran's various disabilities and concluded that they were 
incurred while entitled to receive basic pay but made no 
finding in regard to a line of duty/willful misconduct 
determination.  A copy of the message authorizing the 
veteran's discharge is also contained in the record.  The 
message contained the information recorded on the DD 214 - 
discharge by reason of physical disability without severance 
pay.

The veteran, and his mother, presented testimony at a hearing 
before the undersigned Board member in St. Louis in April 
1997.  The veteran submitted a copy of the police report and 
waived consideration by the agency of original jurisdiction.  
38 C.F.R. § 20.1304(c)(1999).  The representative stated that 
the police report indicated problems with the blood samples 
relative to determining the BAC and that the veteran was not 
prosecuted for driving while intoxicated (DWI).  The veteran 
then testified that he did not remember the accident.  He 
said that he had been stationed at Ft. Lewis.  He indicated 
that he thought that is where he was on July 4th based on his 
mother's conversation with his unit executive officer (XO).  
He did not recall if anyone was with him when he drove into 
Canada.  He really did not remember anything about the 
accident.  He also did not recall any prosecution by the Army 
for his accident.  The veteran said that when he went into 
the Army he began to drink beer.  He said no one told him 
that it was wrong or tried to help him.  In regard to his 
accident, the veteran said that, if he was as drunk as was 
reported, how did he make it to the Canadian border and pass 
through.  He opined that if he had been drinking, he would 
have been stopped.  On a previous trip, he and his friend had 
been made to get out of the vehicle while everything was 
inspected.  He expected that the same thing would have 
occurred on the day when the accident occurred.

The veteran's mother testified regarding what she learned 
about the veteran's accident after she arrived at the 
hospital in Canada and then at Ft. Lewis.  She said that she 
had spoken with the veteran's XO upon her arrival at Ft. 
Lewis.  The XO told her that he had spoken with the veteran 
on Sunday, July 4th in the afternoon.  She said the XO 
indicated that the veteran had not been drinking, yet 6 to 6 
1/2 hours later the appellant was in the accident.  She also 
raised the issue of if the veteran was as intoxicated as 
indicated on the reports, how did he pass through the border 
check and then have the accident approximately 30 minutes 
later.  She also noted the BAC inconsistencies and said that 
she thought the police report indicated that the vehicle was 
so badly damaged that they could not tell if mechanical 
failure was involved.  She did not think the veteran's unit 
was having a picnic in honor of July 4th.  She did say that 
she was told by one of the veteran's friends that they had 
gone to a car show off base.  She further testified that she 
was told that they had walked around for a couple of hours 
and that the veteran had had one cup of beer.  They then 
returned to the base so that the veteran could work on his 
car.  She could not recall if the veteran's command had ever 
conducted a line of duty investigation.  The veteran and his 
mother provided additional testimony regarding his current 
disabilities.

The RO, in arriving at its administrative decision in March 
1995, noted that a BAC of .10 established a presumption that 
a person is under the influence of intoxicating liquor.  In 
this case, the available medical evidence points to two 
separate BAC test results that were significantly over .10.  
The Board notes that the Deas Island police declined to 
prosecute the veteran because of perceived problems with the 
chain of custody of the blood samples.  Further, the 
Vancouver General Hospital records said that the alcohol 
method used to determine the .51 millimoles BAC was not for 
legal purposes.  However, while the BAC levels were not used 
for criminal prosecution, they are still relevant and 
material evidence for the VA to use in making a determination 
regarding willful misconduct.

Generally, in circumstances such as these, the military 
service involved conducts a line of duty investigation and 
renders a finding as to whether the individual's injuries 
were received in the line of duty or due to willful 
misconduct.  The VA is generally bound by service 
determinations that an injury was not due to misconduct 
unless it is patently inconsistent with the facts and the 
requirements of laws administered by the VA.  38 C.F.R. § 
3.1(n).  Moreover, under 38 U.S.C.A. § 105(a) (West 1991), 
there is a presumption that an injury incurred during active 
military service will be deemed to have been incurred in the 
line of duty unless the injury was the result of the person's 
own willful misconduct or abuse of alcohol or drugs.  Daniels 
v. Brown, 9 Vet. App. 348, 351 (1996).

[I]n all cases[,] section 105 establishes 
a presumption in favor of a finding of 
line of duty.  If the BVA finds that an 
exception does apply (in this case, 
willful misconduct), and denies the claim 
solely on the basis of such exception, 
the Board must establish that denial of 
the claim is justified by a preponderance 
of the evidence.

Daniels, 9 Vet. App. at 351 (citing Smith v. Derwinski, 2 
Vet. App. 241, 244 (1992)).

As previously stated in the Board's September 1997 remand, 
British Columbia law provides that operation of a motor 
vehicle is prohibited by any person who has a BAC that 
exceeds 80 milligrams per 100 milliliters of blood (.08).  
See British Columbia Motor Vehicle Act §§ 88, 92, 92.1, 94, 
220.1.  Canadian federal law also prohibits a person with a 
BAC which exceeds 0.08 from being in the care and control of 
a motor vehicle.  MARTINDALE-HUBBELL INTERNATIONAL LAW 
DIGEST, 19 British Columbia (1996).  

The Army line of duty investigation concluded that the 
veteran's BAC level was 0.23502, almost three times the 
Canadian legal limit, and that his intoxication was the 
proximate cause of his accident and his injuries.  The report 
further concluded that the veteran's injuries were due to 
intentional misconduct.  The veteran was discharged from 
service due to a physical disability but denied benefits 
because of his intentional misconduct.

In this case, there is no objective evidence to show that the 
veteran had a BAC below .10.  To the contrary, the evidence 
indicates a BAC of least twice that amount.  The veteran, and 
his mother, have theorized that he could not have been as 
intoxicated as was indicated on the respective BAC tests and 
permitted to cross the Canadian border.  However, the veteran 
can not remember crossing the border or what type of 
stop/inspection was done, if any.  Further, the veteran, from 
all indications was alone and there are no other accounts 
available from witnesses from the veteran's perspective.  The 
police report contains exceptionally credible evidence that 
the veteran operated his vehicle in an erratic manner.  The 
witness statement provided to the police was never challenged 
by the veteran.  The police report further indicated that 
there were favorable driving conditions and that following an 
examination of the veteran's car, no mechanical defects 
contributed to the accident.  In contrast, the contrary 
statement offered by the veteran's mother's testimony is not 
supported by mechanic's findings.

The Army line of duty investigation only supports a 
conclusion that the veteran's injuries were the result of his 
own willful misconduct.

Thus, while the Board empathizes with the veteran's 
disabilities, based on the available evidentiary record, the 
Board must conclude that, based upon a preponderance of the 
evidence, his own actions resulted in injuries sustained 
while under the influence of intoxicating liquor.  These 
actions involved deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of the probable 
consequences.  Simply put, the evidence overwhelmingly 
establishes that intoxication on the part of the veteran was 
the proximate cause of the accident and his injuries.  Hence, 
the Board concludes that the accident and the resulting 
injuries were a result of his own willful misconduct.  38 
C.F.R. §§ 3.1, 3.301.

In reaching this decision the Board considered the argument 
that if the veteran were as intoxicated as the reports state 
he would have been stopped at the Canadian border.  This 
argument assumes, however, that Canadian customs officials 
actually noticed that the appellant was intoxicated at the 
time of crossing.  Moreover, even assuming that the appellant 
was not intoxicated at the time he crossed the border the 
fact remains that the overwhelming scientific evidence points 
only to the conclusion that he was driving under the 
influence of alcohol at the time of his July 1993 accident.



ORDER

The injuries sustained by the veteran in a July 1993 
automobile accident were the result of his own willful 
misconduct.  The appeal is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

